Title: From George Washington to François-Joseph-Paul, comte de Grasse-Tilly, 6 February 1782
From: Washington, George
To: Grasse-Tilly, François-Joseph-Paul, comte de


                  
                     Sir
                     Philada 6th Feby 1782
                  
                  My knowledge of the goodness of your Excellency’s heart, induces me, without hesitation, to request your attention to an affair which is of consequence to a particular Friend of mine—a Colonel Fitzhugh of the State of Maryland.  While the common enemy were in possession of the Chesapeake, they committed great depredations upon that Gentlemans property, burning his Houses and carrying away upwards of forty of his most valuable Slaves—  Five of those people, in endeavouring to make their escape from York were taken in the Bay and put on Board the Magnanime; no person appearing, with proper authority, to claim them, they were unavoidably carried off with the Fleet to the West Indies—I take the liberty of inclosing a list of the names and a description of the persons of the Slaves.  Should they be still on Board the Fleet I will take it as a very great favor if your Excellency will direct them to be sent back by any Vessel coming either to Virginia or Maryland, or should they have been sent on shore and put under the care of any particular Gentleman, you will oblige me by giving him information to where they belong and desiring him to send them back to their Master, who will pay the expense of their passage.
                  I have heard with infinite pleasure of your Excellency’s safe arrival at Martinico, and am now impatiently waiting the result of the great operations under your direction.  If the united good Wishes of a grateful people can contribute to your success, your Campaign in the West Indies will be as glorious as that in America.  I have the honor to be with perfect Respect and warmest personal attachment yr Excellency’s Most obt and hbe servt.
                  
               